Citation Nr: 0602052	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-05 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 25, 
1999, for an award of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 25, 
1999, for an award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  His military decorations include the Combat 
Infantryman Badge for participation in armed combat against 
enemy forces in the European Theater of Operations during 
World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran service 
connection for bilateral hearing loss and tinnitus, effective 
from May 25, 1999.  The veteran appeals the effective date 
assigned for his service connection award for these 
disabilities and contends that it should extend back to the 
date of his original claim for VA compensation for hearing 
loss and tinnitus that was filed in September 1989.


FINDINGS OF FACT

1.  The veteran filed his original claims for VA compensation 
for hearing loss and tinnitus in September 1989.  There is no 
evidence in the file indicating that he filed a claim for 
service connection for either disability prior to September 
1989.  The claims were ultimately denied in a final Board 
decision dated in July 1993.

2.  On May 25, 1999 the RO received the veteran's application 
to reopen his claims of entitlement to service connection for 
hearing loss and tinnitus.  There is no evidence in the file 
indicating that he filed an application to reopen his claim 
for service connection for either disability prior to May 25, 
1999.  

3.  In a September 1999 rating decision that stemmed from the 
above application to reopen the claims, the RO granted 
service connection for bilateral hearing loss and tinnitus 
and assigned an effective date of May 25, 1999 for these 
awards.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 25, 1999 
for a grant of service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

2.  The criteria for an effective date prior to May 25, 1999 
for a grant of service connection for tinnitus have not been 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in February 2004 and August 2005.  

Notwithstanding, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court) has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced even by failure to provide him a VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  In light of the 
foregoing, and in view of the determination of this appellate 
decision, the Board finds that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim for an earlier 
effective date prior to May 25, 1999, for a grant of service 
connection for bilateral hearing loss and tinnitus.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board will thus proceed with the consideration 
of this case.  

Factual Background and Analysis

The history of the veteran's claim shows that he filed his 
original claims for VA compensation for bilateral hearing 
loss and tinnitus in September 1989.  His claims file 
contains no documentation of a formal or informal claim for 
VA compensation for either disability prior to this date.  
The original claims were denied by the RO based on service 
medical records showing no hearing loss during active duty or 
on separation examination in March 1946.  The veteran filed a 
timely appeal of this determination.  The claims were 
ultimately denied in a July 1993 Board decision, which also 
considered lay witness statements from his fellow servicemen 
and family members attesting that the veteran was hard of 
hearing and complained of tinnitus even during active duty, 
in addition to his service medical records.  The Board denial 
was not appealed by the veteran to the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans' Appeals) and became final.

On May 25, 1999, VA received the veteran's application to 
reopen his claims of entitlement to VA compensation for 
bilateral hearing loss and tinnitus.  Based on private and VA 
medical records linking his hearing loss and tinnitus to 
acoustic trauma that was consistent with the hardships of 
combat service, and on lay witness statements from his fellow 
servicemen and family members attesting that the veteran 
complained of impaired hearing acuity and tinnitus symptoms 
as far back as active service, a September 1999 rating 
decision determined that new and material evidence had been 
submitted, reopened the claims, and granted service 
connection for bilateral heating loss and tinnitus, effective 
May 25, 1999.  

The veteran appeals the May 25, 1999 effective date assigned 
for his award of VA compensation for bilateral hearing loss 
and tinnitus.  His essential contention is that the effective 
date should extend to the date of his original claim in 
September 1989 on the basis of equity and fairness since he 
was afflicted with hearing loss and tinnitus symptoms ever 
since incurring these disabilities in combat during military 
service and that VA had ultimately allowed his claims.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran's claims file shows that he filed his original 
claims for service connection for a hearing loss and tinnitus 
in September 1989.  It is undisputed that the veteran did not 
file a claim for VA compensation for either disability prior 
to  September 1989.  No correspondence from the veteran prior 
to this date contains any language that may be broadly 
interpreted as an informal claim for VA compensation for 
hearing loss or tinnitus.  There were no records of treatment 
for impaired hearing or tinnitus symptoms submitted with 
these claims and his service medical records did not 
objectively demonstrate onset of a hearing disability or 
tinnitus during his period of active duty.  As previously 
stated, his claim was ultimately denied in a final Board 
decision dated in July 1993.  Thereafter, the claims file 
shows no further activity from the veteran with regard to his 
claims for VA compensation for hearing loss or tinnitus until 
May 25, 1999, when he reopened his claims and was granted 
service connection for hearing loss and tinnitus.

Correct application of the aforementioned law and regulations 
supports the effective date of May 25, 1999 for the awards of 
service connection for hearing loss and tinnitus, as this was 
the date of receipt of the veteran's successful application 
to reopen his original claims.  There is no indication in the 
file, or any allegation from the veteran, that any actual 
application to reopen his claim was filed before then.  

The Board acknowledges the veteran's essential contention 
that the effective date for VA compensation for hearing loss 
and tinnitus should extend to the date of his original claim 
in September 1989 on the basis of equity and fairness since 
the claims were ultimately allowed by VA.  However, there are 
no provisions in the applicable laws and regulations to allow 
an earlier effective date on this basis as the history of the 
claim clearly establishes that his September 1989 claims of 
service connection for hearing loss and tinnitus were denied 
in a July 1993 Board decision that was unappealed and became 
final.  In the present claim, it is the law and not the facts 
which are dispositive of the effective date issue.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board thus 
concludes that an effective date earlier than May 25, 1999, 
for a grant of service connection for hearing loss and 
tinnitus is not warranted in this case under VA law and 
regulations governing effective dates for awards based on a 
successful reopening of a claim for service connection.  38 
U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2005).  Therefore, the appeal must be denied.




ORDER

An effective date earlier than May 25, 1999, for an award of 
service connection for bilateral hearing loss is denied.

An effective date earlier than May 25, 1999, for an award of 
service connection for tinnitus is denied.




____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


